OFFICE OF ‘YE3 ATTGBNEYGEX~RAL         OF TJ3XAS

                                 AUSTIN

Gerald      C. Xann
Attorney      General

Honorable      Weaver Moore, Chairman
committee      on State Affaira
The Senate
Auatln, Texas
Dear Sir:
                                  0FiniOI.l No. o-3286
                                  herConstltutlonality  of Senate
                                     IX11 X0. iub ‘~Xxemp’cYngpup-
                                      erty or Delta Kappa Gamma
                                      Society rmm taxation)
           You asked the opinion or this department as to
the   oonetitutionalltp   of Senate Bill No, LO8, pending be-
 fore your Comnlttee of the Forty-seventh     Legislature.   The
Ioaption of this Bill,    whloh, for the purposes ot thie
 opinion, will auffiolently     indioate the nature thereof,
 is a8 r0ih7et
                                ua BIIL
                           M BE ENTITLED

         AN ACT exempting   iron  all City, County,
            and State   ad valorem and oocupatlon
              taxes, offioe     or headquarter8 build-
              ings, and lots purchased for the
              erection    of offloe    or headquarters
              buildings,    in the State     of T xas,
              propertx owned by the Delta happa
              ~l~umeSooistp;      providing   a saving
                       ; and deolaring     an energenoy.”
                Artiole  VIII, Seotion        2, of our Constitution,   pro-
 vides      In part as follows:
               n       The Legislature     may, by general laws,
         exempt’fAA    taxation pub110 property used for
         public purposes;    aotual   places 0r reliQioua wor-
         ship, also any property owned by a ohuroh or by
         a strkc:ly  religious     aooisty for the exolueive
         uee as a dwelling plaoe for the ministry oi suoh
         ohuroh or religious     soolety,   and which yields
Honorable   Waver   Moors,   Page 2


     no revenur whatever to suoh ohuroh or religious
     soolotyi   provided that ruoh exemption shall not
     extend to more property than Is reasonably neo-
     esrary for a dwelling place and ln no event to
     more than one aore of land1 plaors of burial
     not held for private or oorporate profit;         sll
     buildings   urod rxoluslvely     and owned by persons
     or aasooiatlons    of persons for sohool purposes
     and the neossrary furniture       of all rohoole and
     property used oxolusively       and reasonably nroes-
     sary In oonduotlng any awooiatlon          engaged in
     promoting the religious,       eduoationsl   and phyai-
     oal development of boys, girls,        young men or
     young women operating under a state or national
     organization    of like   oharaoter;   also the endow-
     ment funds of such institutions        of learning and
     religion   not used with a view to profit;       and
     when the same are invested In bonds or mortgages,
     or in land or other property which has been and
     shall hereafter    be bought in by euoh’institu-
     tions or foreclosure      sales made to satlery     or
     proteot such bonds or mortgages, that such ex-
     emptions of suoh land ald property shall continue
     only for two years after the purohase of ths
     same at such sale by suoh institutions         and no
     longer,   snd Institutions     of purely publio ohar-
     lty; and all laws exempting .property from taxa-
     tion other than the property above meutloned
     shall be. null and void. *
             It is to be observed that the authority       is oon-
ferred upon the Logirlature     to exempt property from taxa-
tion only with respeot to property of the character           and
devoted to the purposes expliolty      mentioned in Artiole
VIII, Section 2, of the Constitution,      and, by express pro-
vision of the Constitution,     such exemptions may be con-
ferred only by general laws.       The Act which you present
for our oonsideration     sinD$Les out a particular    organiza-
tion by name, to-wit,    the Delta Kappa Canma Sooiety,        and
attempts to confer upon its property an exemption rr0m taxa-
tion.   It requires no oitation     af authority    to establish
the proposition    that a law which singles out a Tartlcular
organization    or person by name is a special law, not a
general law.     For this reason, you are advised that senate
Bill No. 108 violates    the grovlsions   of Article    VIII,
Section 2, of our Constitution.
.




    Honorablr      Wsaver Moore, Page S



                This opinion Is not to be oonatrusd as an ex-
    pression   by thlr department that organizations     of thb
    oharaoter,    generally,  of the Delta Kappa GammaSoolety
    may be, by general law, exempt from taxation under the
    provisions    of Artlole  VIII, Seotlon 2 ot the Constitution.
    By reason oi the dirporltion      herelnsbove made of Senate
    Bill No. 108, we find it unneoeesary to express an opln-
    Ion at this time upon the question of the authority       of   .
    the Legislature     to exempt from taxation   the property of
    organizations    of the type of Delta Kappa Gamma, by general
    law.
                                             Yours very truly
                                          A!ll’ORNEYGFXEXULOF TEXAS

                                          By /s/   R. W. Fairchild
                                                    3. W. Falrohild
                                                           Assistant
    RWF:I&
    ‘APPROVEDMAR 5, 1941
    /a/   Gerald    C. Mann
    ATTCRWBY
           GZ?ERALOF TEXAS
    APF’ROVXD
            OPRKtOHCObUITl’EEBY B. C. B. CHAIRUN